PER CURIAM.
The above appeals were taken from an action filed by the Appellees, who were *306plaintiffs below, against the Atlantic Coast Line Railroad Company, a corporation, and the City of Tampa, a municipal corporation, and in which action a verdict was returned in favor of the plaintiffs against the Atlantic Coast Line Railroad Company and the City of Tampa, jointly and severally. Separate appeal was filed by each defendant.
We have read the testimony and briefs of counsel in this case and heard oral argument at the bar of this court. From a perusal of the record, we reach the conclusion that no reversible error appears in the rulings of the lower court on questions of law; and that the jury verdict was arrived at in this case after consideration of conflicting evidence and should not be disturbed. The record holds sufficient evidence to sustain the jury’s findings. See Louisville & N. R. Co., v. Anderson, 5 Cir., 1930, 39 F.2d 403; Beckwith v. Somerset Theatres, 1942, 139 Me. 65, 27 A.2d 596.
Affirmed.
KANNER, C. J., and PLEUS and •ALLEN, JJ., concur.